CLAYMORE EXCHANGE-TRADED FUND TRUST Guggenheim BRIC ETF Guggenheim Insider Sentiment ETF Guggenheim Multi-Asset Income ETF Guggenheim S&P Global Dividend Opportunities Index ETF Guggenheim Spin-Off ETF Wilshire US REIT ETF CLAYMORE EXCHANGE-TRADED FUND TRUST 2 Guggenheim Canadian Energy Income ETF Guggenheim China Small Cap ETF Guggenheim China Technology ETF Guggenheim Frontier Markets ETF Guggenheim International Multi-Asset Income ETF Guggenheim Timber ETF Guggenheim Solar ETF Supplement to the currently effective Summary Prospectus, Prospectus and Statement of Additional Information for each of the above listed Funds: Effective immediately, Aasim Merchant no longer serves as a portfolio manager for the above listed Funds. Accordingly, all references to Aasim Merchant are hereby deleted. Claymore Exchange-Traded Fund Trust 227 W. Monroe Street Chicago, Illinois 60606 Claymore Exchange-Traded Fund Trust 2 227 W. Monroe Street Chicago, Illinois 60606 Please Retain This Supplement for Future Reference April 25, 2014 ETFCLO-SUP6
